Title: From George Washington to Abraham Skinner, 7 October 1780
From: Washington, George
To: Skinner, Abraham


                  
                     Sir
                     Paramus October the 7th 1780.
                  
                  I find by Your Report of the 24th Ulto of the proceedings which
                     took place at Elizabeth Town in your late meeting with the British Commissary,
                     that the Enemy are willing to go substantially into the exchange of Officers
                     mentioned in my Letter of Instructions to you of the 17th—provided the
                     Exchange is extended to our privates who were then Prisoners of War in New
                     York, and according to a plan their Commissary furnished You with in May and
                     June last. This proposal with respect to the privates, is perfectly agreable
                     to me, and so I have informed Sir Henry Clinton; and You will take the most
                     effectual and immediate measures to carry it into execution as well the
                     exchange of those privates as of the Officers, as before directed. If the
                     exchange of Lt Genl Burgoyne and Major Genl Phillips & de
                     Riedesel cannot take place at the same time we shall have only to regret it,
                     as it will prevent relief to themselves and many others. The proceedings which
                     required the particular Exchanges to be made, which were mentioned in my Letter
                     of Instructions of the 17th of September, remain unaltered, and therefore they
                     must I presume, be still attempted. In the instance of Lt Colo.
                     Ramsay and Colo. Webb, their exchange must be effected, as the footing on
                     which the business stands with respect to them, can admit of no alternative.
                     You are fully informed of it. Indeed in the case of the former the point has
                     been explicitly agreed to by the Enemy for Lt Colo. Conolly—and, in
                     the case of the latter, if he is not exchanged the Officers of the Eagle
                     Packet cannot be released. I wish You to expedite the business as much as
                     possible. I am Sir Your Most Obed.servt
                  
                     G. Washington.
                  
                  
                     P.S. Though the Enemy may not consent to exchange at
                        present Lt Genl Burgoyne & Major Generals Phillips and
                        Riedesel, yet possibly they may be prevailed on to exchange one of the Two
                        last for Major Genl Lincoln. You will endeavour to effect the release of
                        the whole by every decent & becoming Argument, as it will relieve so many
                        of our Officers but at all events attempt the exchange of one of these
                        Two for General Lincoln.
                     I have not yet received the determination of the State of
                        Virginia, with respect to Lt Govr Hamilton, and therefore, there
                        can be no stipulation for his exchange. I hope the State, to whom I have
                        written, will give me information in time on the subject.
                  
               